Exhibit 10.1

Graphic [morf-20200630ex101adfa5a001.jpg]

January 29, 2020



Dear Marc:

I am very pleased to extend an offer to join Morphic Holding, Inc. (the
“Company”)1 on the following terms and conditions:

1.    Position.  You will become the Chief Financial Officer and Chief Operating
Officer, reporting to Praveen Tipirneni, President and Chief Executive Officer
of the Company.

2.    Start Date.  Your start date is expected to occur on April 13, 2020.  Your
actual start date is referred to herein as your “Start Date.”

3.    Compensation.

a.    Base Wage. In this position, the Company will pay you an annual base
salary of $420,000, payable in accordance with the Company’s standard payroll
schedule and subject to applicable withholding.  Your pay will be periodically
reviewed as a part of the Company’s regular reviews of compensation.

b.    Discretionary Bonus. You will be eligible to receive a discretionary
annual target bonus of 45% of your base salary, subject to and in accordance
with the terms of the Company’s bonus plan, prorated by your Start Date for the
2020 calendar year. Please note that bonus programs, payouts and criterion are
subject to change or adjustment as the business needs at the Company may
require.

c.    Sign-On Bonus.  You will receive a sign-on bonus of $125,000 (the “Sign-On
Bonus”) to be paid within (6) months of your Start Date, subject to your
continued employment on the payment date.

d.    Equity Awards.  Subject to the approval of the Company’s Board of
Directors or the Compensation Committee of the Company’s Board of Directors, you
will be granted an option to purchase 225,600 shares of Company common stock
(the “Option”).  The Option will be in the form of Incentive Stock Options and
will vest as follows, subject to your continued employment on each applicable
vesting date: 25% of the Option will vest on the twelve (12)-month anniversary
of the Start Date, with the remaining 75% vesting in equal, monthly installments
on each of the thirty-six (36)-monthly anniversaries following the twelve
(12)-month anniversary of the Start Date.   The Option will be granted under the
Company’s 2019 Equity Incentive Plan (the “Plan”) and the Company’s applicable
standard form of award agreement under the Plan.

--------------------------------------------------------------------------------

1 Any reference to the Company will be understood to include any direct or
indirect subsidiary of the Company that employs you, including Morphic
Therapeutic, Inc.



--------------------------------------------------------------------------------

4.    Employee Benefits.  You will be eligible to participate in a number of
Company-sponsored benefits to the extent that you comply with the eligibility
requirements of each such benefit plan, including the Company’s 401(k) plan and
3% matching 401(k) contribution and the Company’s employee stock purchase plan,
in accordance with the terms of such plans as in effect from time to time.  The
Company, in its sole discretion, may amend, suspend or terminate its employee
benefits at any time, with or without notice.  In addition, you will be entitled
to paid vacation in accordance with the Company’s vacation policy, as in effect
from time to time, and which currently provides for 3 weeks of vacation
benefits.

5.    Termination Benefits. Notwithstanding your at-will employment with the
Company, you will be eligible to receive certain payments and benefits as set
forth in the Change in Control and Severance Agreement between you and the
Company dated January 29, 2020 (the “CIC and Severance Agreement”).

6.    Confidentiality Agreement. To enable the Company to safeguard its
proprietary and confidential information, it is a condition of employment that
you agree to sign the Company’s Non-Disclosure, Non-Competition and Assignment
of Intellectual Property Agreement attached hereto as Exhibit A.

7.    No Conflicting Obligations. You understand and agree that by signing this
letter agreement, you represent to the Company that your performance will not
breach any other agreement to which you are a party and that you have not, and
will not during the term of your employment with the Company, enter into any
oral or written agreement in conflict with any of the provisions of this letter
or the Company’s policies. You are not to bring with you to the Company, or use
or disclose to any person associated with the Company, any confidential or
proprietary information belonging to any former employer or other person or
entity with respect to which you owe an obligation of confidentiality under any
agreement or otherwise. The Company does not need and will not use such
information and we will assist you in any way possible to preserve and protect
the confidentiality of proprietary information belonging to third parties. Also,
we expect you to abide by any obligations to refrain from soliciting any person
employed by or otherwise associated with any former employer and suggest that
you refrain from having any contact with such persons until such time as any
non-solicitation obligation expires.

8.    Outside Activities. While you render services to the Company, you agree
that you will not engage in any other employment, consulting or other business
activity without the written consent of the Company. In addition, while you
render services to the Company, you will not assist any person or entity in
competing with the Company, in preparing to compete with the Company or in
hiring any employees or consultants of the Company.

9.    Authorization to Work.  This offer is contingent on your presentation of
satisfactory documentary evidence of your identity and authorization to work in
the United States.

10.  General Obligations. As an employee, you will be expected to adhere to the
Company’s standards of professionalism, loyalty, integrity, honesty, reliability
and respect for all. You will also be expected to comply with the Company’s
policies and procedures. The Company is an equal opportunity employer.

11.  At-Will Employment. Your employment with the Company is for no specific
period of time. Your employment with the Company will be on an “at will” basis,
meaning that either you or the Company may terminate your employment at any time
for any reason or no reason. The Company also reserves the right to modify or
amend the terms of your employment at any time for any reason, except as
expressly set forth in your Change in Control and Severance Agreement. Any
contrary representations which may have been made to you are superseded by this
letter agreement. This is the full and complete agreement between you and the
Company on this term. Although your job duties, title, compensation and
benefits, as well as the Company’s personnel policies and procedures, may change
from time to time, the “at will” nature of your



--------------------------------------------------------------------------------

employment may only be changed in an express written agreement signed by you and
the Company’s Board of Directors.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

This letter agreement supersedes and replaces any prior understandings or
agreements, whether oral, written or implied, between you and the Company
regarding the matters described in this letter.  This letter will be governed by
the laws of the State of Massachusetts, without regard to its conflict of laws
provisions.

    

Very truly yours,











MORPHIC HOLDING, INC.











/s/ Praveen Tipirneni











By: Praveen Tipirneni, MD





Title: Chief Executive Officer







ACCEPTED AND AGREED:











Marc Schegerin, M.D.











/s/ Marc Schegerin





Signature











February 3, 2020





Date









[SIGNATURE PAGE TO OFFER LETTER]

--------------------------------------------------------------------------------